ON MOTION TO VACATE AS MOOT
PER CURIAM.
On August 13, 2004, this court treated Clarence Downs’ petition for writ of prohibition as a motion to enforce mandate and ordered the trial court to rule on Downs’ original petition for writ of mandamus/ha-beas corpus in accordance with our earlier decision in Downs v. Crosby, 874 So.2d 648 (Fla. 2d DCA 2004). However, it appears that the trial court ruled on Downs’ original petition while his petition for writ of prohibition was pending in this court. The trial court granted the petition and ordered the Department of Corrections to release Downs. A review of the Department’s records confirms that Downs was released from custody on August 16, 2004. Accordingly, we vacate the order of August 13, 2004, as moot.
NORTHCUTT, STRINGER, and KELLY, JJ., Concur.